Opinion by
Wilson, P. J.,
This suit should have been brought against the Township of Greene and service had upon its supervisors. This defect could be remedied by amendment and if there were nothing else in the specifications of error, the Court would sustain the record.
The record does not show that any witness was sworn. This is fatal to the record. The Justice says, “After hearing the allegations of the parties.” “Allegations” does not imply a previous oath. An allegation is the assertion, declaration or statement of a party of what he can prove.
The Justice should have taken the statements or allegations of the parties under oath, and if he did, his record should so state.
The other specifications are not sustained.
Now, January 28, 1902, the judgment of the Justice is reversed and set aside.
Reported by Lawrence M. Sebring, Esq.,
Beaver, Pa.